DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8 and 9 are objected to because of the following informalities: 
Claims 8 and 9 are objected to because the text of the equations is difficult or impossible to read due to low resolution. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 - 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is indefinite because the scope of the term “in a form of” (line 4) is unclear. It is unclear whether the claim attempts to require that the specific recited 
Claim 9 is indefinite for reasons similar to those of claim 8. The scope of the term “in another form of” (line 5) is unclear. It is unclear whether the claim attempts to require that the specific recited equation is used to determine the blood vessel segment length value, or to set forth that any equation that is “in another form of” the recited equation is within the scope of the claim. If the latter, it is unclear what criteria distinguish equations that are “in another form of” the recited equation from equations that are not “in another form of” the recited equation. Examiner suggests replacing “a formula in another form of” with the phrase “the formula” (as in the original claim).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 14 - 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
	Independent claim 14 is directed to a device (Step 1). With regard to Step 2A: Prong 1, claim 14 is considered to be directed towards an abstract idea in the form of a mental process because it recites an operation of “calculating a mean blood velocity 
	In further consideration of Step 2A: Prong 1, claim 14 is also considered to be directed towards an abstract idea in the form of a mathematical calculation because the operations of “calculating a mean blood velocity value …” and “calculating a mean blood vessel segment length value …” are calculations of mathematical values. 
	Claim 14 recites additional elements requiring a memory that stores executable instructions that cause the processing system to perform the operations. In addition, although the claim does not recite that the operations comprise determining the first IVIM effective diffusion coefficient, the claim does recite that “the first IVIM effective diffusion coefficient in the SRF regime is determined using first magnetic resonance imaging (MRI) data of a subject, wherein the first MRI data is obtained during a first brain scan of the subject, wherein the first brain scan has a first diffusion sampling time, and wherein the first diffusion sampling time is selected to be sufficiently short so as to enable determination of the first IVIM effective diffusion coefficient in the SRF regime 
	With regard to Step 2A: Prong 2, the additional limitations of the claim directed towards ‘a memory that stores executable instructions that cause the processing system to perform the operations’ comprise no more than instructions to implement the judicial exceptions on a computer, or merely use a computer as a tool to perform the judicial exceptions. The additional limitations of the claim directed towards the details of how the first and second IVIM diffusion coefficients were intended to be determined merely link the judicial exceptions to a particular technological environment or field of use (i.e., the environment of IVIM diffusion coefficients that are determined as recited). Therefore, the additional limitations of claim 14, when considered separately and in combination, do not integrate the judicial exception into a practical application.
	With regard to Step 2B, as explained above, the additional limitations of claim 14 directed towards ‘a memory that stores executable instructions that cause the processing system to perform the operations’ comprise no more than instructions to 
	Dependent claims 15 - 16 recite additional elements directed towards further mathematical calculations and details thereof. Specifically, the determination of IVIM effective diffusion coefficients recited in claim 15, and the details of “fittings” recited in claim 16, are mathematical calculations. The additional elements of claims 15 - 16 are thus further directed towards abstract ideas in the form of mathematical calculations (Step 2A: Prong 1). 
	With regard to Step 2A: Prong 2, as explained above, the additional limitations of claims 15 - 16 are solely further directed towards mathematical calculations and details thereof. Therefore, the claims do not include any additional limitations that integrate the judicial exceptions into a practical application.	
	With regard to Step 2B, as explained above, the additional limitations of claims 15 - 16 are solely further directed towards mathematical calculations and details thereof. Therefore, the additional limitations, when considered separately and in combination with the elements of the independent claims, do not result in the claims, as a whole, amounting to significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 2, 4, 14 - 15, 17 - 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fournet et al. (“A two-pool model to describe the IVIM cerebral perfusion.” Journal of Cerebral Blood Flow & Metabolism 2017, Vol. 37(8) 2987–3000, e-published on Jan. 1, 2016; of record from IDS dated 1/28/2021, hereinafter “Fournet”).

	Regarding claim 1, Fournet shows a method performed by a system including a processor (inhouse software written in MATLAB, pg. 2990, bottom paragraph in left column). 
The method comprises obtaining first and second magnetic resonance imaging (MRI) data of a subject (datasets acquired at three diffusion times, abstract), (i.e., the scans for the different diffusion times). The first scan has a first diffusion time (14 ms, Table 1 and corresponding description) and the second scan has a second diffusion time (34 ms, Table 1 and corresponding description) that is longer than the first diffusion sampling time. The first diffusion sampling time is “selected in order to facilitate use of the first MRI data to determine a first Intravoxel Incoherent Motion (IVIM) effective diffusion coefficient in a Stationary Random Flow (SRF) regime,” at least because the ‘sinc regime’ used to determine the first IVIM effective diffusion coefficient is interpreted as an SRF regime (at very short diffusion times, “blood remains in a single straight but randomly oriented capillary segment” and signal attenuation is approximated by a sinc function pg. 2988, first full sentence in right column; “Sinc IVIM model,” pg. 2988, last paragraph in right column; incorporation from slow component, equation 6 and last paragraph in left column of pg. 2989; sinc function, pg. 2989, top paragraph in right column; equation 9 and corresponding description on page 2991, including discussion of “sinc regime”; “sinc regime,” pg. 2995, last sentence before “Discussion” section; “sinc regime,” pg. 2997, last paragraph in right column; “sinc regime,” pg. 2999, 2nd full paragraph in left column). Alternatively, the first diffusion sampling time is interpreted broadly as being “selected in order to facilitate use of the first MRI data” as claimed, at least because the first diffusion sampling time does not preclude the claimed use of the first MRI data. The second diffusion sampling time is selected in order to facilitate use of the second MRI data to determine a  (signal attenuation as exponential decay, paragraph spanning pages 2987-2988; exponential IVIM model for long diffusion times, pg. 2988, first full paragraph in left column; incorporation from fast component, equation 6 and last paragraph in left column of pg. 2989; exponential function, pg. 2989, top paragraph in right column). Alternatively, the second diffusion sampling time is interpreted broadly as being “selected in order to facilitate use of the second MRI data” as claimed, at least because the second diffusion sampling time does not preclude the claimed use of the second MRI data. 
The first IVIM effective diffusion coefficient (D*slow, Table 1) is determined in the SRF regime. 
The second IVIM effective diffusion coefficient (D*fast, Table 1) is determined in the pseudodiffusion regime. 
A blood velocity value (“two vascular pools … separated based on their respective blood velocities …,” pg. 2989, first full paragraph in right column; “identify the mean values (… velocities) best matching the experimental signals for the two pools in equation (6),” pg. 2991, 2nd full paragraph in right column and equation 10) is determined based upon the first IVIM effective diffusion coefficient in the SRF regime. 
A blood vessel segment length value (“two vascular pools … separated based on their respective … geometries,” pg. 2989, first full paragraph in right column; “identify the mean values (lengths …) best matching the experimental signals for the two pools in equation (6),” pg. 2991, 2nd full paragraph in right column and equation 10) is determined based upon the second IVIM effective diffusion coefficient in the pseudodiffusion regime.
	
	Regarding claim 2, Fournet discloses the claimed invention substantially as noted above. Fournet further shows that the first and second scans are brain scans (“cortical gray matter and on the thalamus of the left hemisphere,” pg. 2990 last paragraph in left column).
	
	Regarding claim 4, Fournet discloses the claimed invention substantially as noted above. Fournet further shows that the determining the first IVIM effective diffusion coefficient in the SRF regime comprises determining the first IVIM effective diffusion coefficient in the SRF regime by fitting the first IVIM effective diffusion coefficient to first images associated with the first MRI data; and the determining the second IVIM effective diffusion coefficient in the pseudodiffusion regime comprises determining the second IVIM effective diffusion coefficient in the pseudodiffusion regime by fitting the second IVIM effective diffusion coefficient to second images associated with the second MRI data (IVIM signals “fitted to the standard mono-exponential model, a bi-exponential model and the Kennan model,” abstract; fig. 2 and corresponding description). 

	Regarding claim 14, Fournet shows a device comprising a processing system including a processor and a memory that stores executable instructions (inhouse software written in MATLAB, pg. 2990, bottom paragraph in left column) that, when executed by the processing system, perform operations.  
The operations comprise calculating a mean blood velocity value (“two vascular pools … separated based on their respective blood velocities …,” pg. 2989, first full paragraph in right column; “identify the mean values (… velocities) best matching the experimental signals for the two pools in equation (6),” pg. 2991, 2nd full paragraph in right column and equation 10) based upon a first Intravoxel Incoherent Motion (IVIM) effective diffusion coefficient (D*slow, Table 1) in a Stationary Random Flow (SRF) regime (at very short diffusion times, “blood remains in a single straight but randomly oriented capillary segment” and signal attenuation is approximated by a sinc function pg. 2988, first full sentence in right column; “Sinc IVIM model,” pg. 2988, last paragraph in right column; incorporation from slow component, equation 6 and last paragraph in left column of pg. 2989; sinc function, pg. 2989, top paragraph in right column; equation 9 and corresponding description on page 2991, including discussion of “sinc regime”; “sinc regime,” pg. 2995, last sentence before “Discussion” section; “sinc regime,” pg. 2997, last paragraph in right column; “sinc regime,” pg. 2999, 2nd full paragraph in left column -- examiner maps the ‘sinc regime’ to the claimed SRF regime). The first IVIM effective diffusion coefficient in the SRF regime is determined using first magnetic resonance imaging (MRI) data of a subject (datasets acquired at three diffusion times, abstract; dataset acquired at 14 ms, Table 1 and corresponding description), wherein the first MRI data is obtained during a first brain scan of the subject (“cortical gray matter and on the thalamus of the left hemisphere,” pg. 2990 last paragraph in left column), wherein the first brain scan has a first diffusion sampling time (14 ms, Table 1 and corresponding description). The first diffusion sampling time is selected to be sufficiently short so as to enable determination of the first IVIM effective diffusion coefficient in the SRF regime using the first MRI data, at least because the first IVIM effective diffusion coefficient is actually determined in the SRF regime (D*slow, Table 1). 
The operations also comprise calculating a mean blood vessel segment length value (“two vascular pools … separated based on their respective … geometries,” pg. 2989, first full paragraph in right column; “identify the mean values (lengths …) best matching the experimental signals for the two pools in equation (6),” pg. 2991, 2nd full paragraph in right column and equation 10) based upon a second IVIM effective diffusion coefficient (D*fast, Table 1) in a pseudodiffusion regime (signal attenuation as exponential decay, paragraph spanning pages 2987-2988; exponential IVIM model for long diffusion times, pg. 2988, first full paragraph in left column; incorporation from fast component, equation 6 and last paragraph in left column of pg. 2989; exponential function, pg. 2989, top paragraph in right column -- examiner maps the ‘exponential regime’ to the claimed pseudodiffusion regime), wherein the second IVIM effective diffusion (datasets acquired at three diffusion times, abstract; dataset acquired at 34 ms, Table 1 and corresponding description), wherein the second MRI data is obtained during a second brain scan (“cortical gray matter and on the thalamus of the left hemisphere,” pg. 2990 last paragraph in left column) of the subject, wherein the second brain scan has a second diffusion sampling time (34 ms, Table 1 and corresponding description), wherein the second diffusion sampling time is longer than the first diffusion sampling time. The second diffusion sampling time is selected to be sufficiently long so as to enable determination of the second IVIM effective diffusion coefficient in the pseudodiffusion regime using the second MRI data, at least because the second IVIM effective diffusion coefficient is actually determined in the pseudodiffusion regime (D*fast, Table 1). 

	Regarding claim 15, Fournet discloses the claimed invention substantially as noted above. Fournet further shows determining the first IVIM effective diffusion (D*slow, Table 1) coefficient in the SRF regime by fitting the first IVIM effective diffusion coefficient to first images associated with the first MRI data (“IVIM signals … fitted to the standard mono-exponential model, a bi-exponential model and the Kennan model,” abstract) and determining the second IVIM effective diffusion coefficient (D*fast, Table 1) in the pseudodiffusion regime by fitting the second IVIM effective diffusion coefficient to second images associated with the second MRI data (“IVIM signals … fitted to the standard mono-exponential model, a bi-exponential model and the Kennan model,” abstract).

	Regarding claim 17, Fournet shows a computer-readable storage medium comprising executable instructions (inhouse software written in MATLAB, pg. 2990, bottom paragraph in left column) that, when executed by a processing system including a processor, facilitate performance of operations. The operations comprise
acquiring first and second magnetic resonance imaging (MRI) data of a subject (datasets acquired at three diffusion times, abstract), respectively, during first and second scans of the subject (i.e., the scans for the different diffusion times). The first scan has a first diffusion time (14 ms, Table 1 and corresponding description) and the second scan has a second diffusion time (34 ms, Table 1 and corresponding description) that is longer than the first diffusion sampling time.
generating, based upon the first MRI data, a first plurality of images (coronal DW-MRI images, pg. 2990, first paragraph in left column) and determining, based upon the first plurality of images, a first Intravoxel Incoherent Motion (IVIM) effective diffusion coefficient (D*slow, Table 1) in a Stationary Random Flow (SRF) regime (at very short diffusion times, “blood remains in a single straight but randomly oriented capillary segment” and signal attenuation is approximated by a sinc function pg. 2988, first full sentence in right column; “Sinc IVIM model,” pg. 2988, last paragraph in right column; incorporation from slow component, equation 6 and last paragraph in left column of pg. 2989; sinc function, pg. 2989, top paragraph in right column; equation 9 and corresponding description on page 2991, including discussion of “sinc regime”; “sinc regime,” pg. 2995, last sentence before “Discussion” section; “sinc regime,” pg. 2997, last paragraph in right column; “sinc regime,” pg. 2999, 2nd full paragraph in left column -- examiner maps the ‘sinc regime’ to the claimed SRF regime). The first diffusion sampling time is sufficiently short to enable determination of the first IVIM effective diffusion coefficient in the SRF regime at least because the first IVIM effective diffusion coefficient is actually determined in the SRF regime (D*slow, Table 1).
generating, based upon the second MRI data, a second plurality of images (coronal DW-MRI images, pg. 2990, first paragraph in left column) and determining, based upon the second plurality of images, a second IVIM effective diffusion coefficient in a pseudodiffusion regime (signal attenuation as exponential decay, paragraph spanning pages 2987-2988; exponential IVIM model for long diffusion times, pg. 2988, first full paragraph in left column; incorporation from fast component, equation 6 and last paragraph in left column of pg. 2989; exponential function, pg. 2989, top paragraph in right column -- examiner maps the ‘exponential regime’ to the claimed pseudodiffusion regime). The second diffusion sampling time is sufficiently long to enable determination of the second IVIM effective diffusion coefficient in the pseudodiffusion regime at least because the second IVIM effective diffusion coefficient is actually determined in the pseudodiffusion regime (D*fast, Table 1).
calculating a blood velocity value (“two vascular pools … separated based on their respective blood velocities …,” pg. 2989, first full paragraph in right column; “identify the mean values (… velocities) best matching the experimental signals for the two pools in equation (6),” pg. 2991, 2nd full paragraph in right column and equation 10) based upon the first IVIM effective diffusion coefficient in the SRF regime; and 
calculating a blood vessel segment length value (“two vascular pools … separated based on their respective … geometries,” pg. 2989, first full paragraph in right column; “identify the mean values (lengths …) best matching the experimental signals for the two pools in equation (6),” pg. 2991, 2nd full paragraph in right column and equation 10) based upon the second IVIM effective diffusion coefficient in the pseudodiffusion regime.

	Regarding claim 18, Fournet discloses the claimed invention substantially as noted above. Fournet further shows that the first IVIM effective diffusion coefficient in the SRF regime is determined by fitting the first IVIM effective diffusion coefficient in the SRF regime to the first plurality of images on a first voxel-by-voxel basis, and the second IVIM effective diffusion coefficient in the pseudodiffusion regime is determined by fitting the second IVIM effective diffusion coefficient in the pseudodiffusion regime to the second plurality of images on a second voxel-by-voxel basis (“IVIM signals … fitted to the standard mono-exponential model, a bi-exponential model and the Kennan model,” abstract).

	Regarding claim 20, Fournet discloses the claimed invention substantially as noted above. Fournet further shows that the first and second scans are brain scans (“cortical gray matter and on the thalamus of the left hemisphere,” pg. 2990 last paragraph in left column).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 - 6, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fournet in view of Cerjanic et al. (“Using IVIM and diffusion weighted MRI to measure vascular properties in the aging brain,” CRCNS 2015 Poster (printed across 2 .
Regarding claims 5 - 6 and 16, Fournet discloses the claimed invention substantially as noted above. 
Fournet fails to show that the fitting to the first and second images comprises fitting with a maximum penalized likelihood estimator (MPLE) on respective first and second voxel-by-voxel bases in respective association with first and second images.
 Cerjanic discloses using IVIM and diffusion weighted MRI to measure vascular properties in the aging brain. Cerjanic teaches fitting with an MPLE on respective first and second voxel-by-voxel bases in respective association with first and second images (refer to MPLE fitting in fig. 2 and corresponding description in third panel of 1st page). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Fournet’s invention to have the fitting to the first and second images comprise fitting with an MPLE on respective first and second voxel-by-voxel base in respective association with first and second images, as taught by Cerjanic, in order to use a fitting technique that represents the pseudodiffusion with relatively high spatial information, as suggested by Cerjanic (“D* shows much more spatial information with MPLE…,” 1st bullet point in third panel of 1st page).
Regarding claim 19, Fournet discloses the claimed invention substantially as noted above. 

 Cerjanic discloses using IVIM and diffusion weighted MRI to measure vascular properties in the aging brain. Cerjanic teaches fitting a first and second IVIM effective diffusion coefficient using respective first and second MPLE processes (refer to MPLE fitting in fig. 2 and corresponding description in third panel of 1st page). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Fournet’s invention to have the fitting the first and second IVIM effective diffusion coefficients use respective first and second MPLE processes, as taught by Cerjanic, in order to use fitting techniques that represents the pseudodiffusion with relatively high spatial information, as suggested by Cerjanic (“D* shows much more spatial information with MPLE…,” 1st bullet point in third panel of 1st page).

Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fournet in view of Feiweier (US 2017/0234956, of record).
Regarding claims 11 and 22, Fournet discloses the claimed invention substantially as noted above. 
Fournet fails to show that first and second MRI data are obtained using a clinical scanner. 
Feiweier discloses MRI techniques for model-free determination of image regions with anomalous diffusion. Feiweier teaches first and second MRI data (first and second diffusion-weighted raw data, [0090]) that are obtained using a clinical scanner (magnetic resonance system 1, [0116] and fig. 7).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Fournet’s invention to have the first and second MRI data be obtained using a clinical scanner, as taught by Feiweier, in order to apply Fournet’s methodology to human subjects in a clinical environment.  

Allowable Subject Matter
Claims 8 - 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 10, 12 - 13, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 1/28/2021 have been fully considered but they are not persuasive or are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments regarding the 101 rejections of claims 1 - 2 and 4 - 13 are moot, as the rejections have been withdrawn upon further consideration of the claimed invention as a whole. In particular, examiner finds that the amendments to claim 1 
Applicant argues on page 18 regarding the 101 rejections of claim 14 that “the various operations must, by the language of the claim, be performed when executable instructions are executed by a processing system and cannot be performed solely in the mind.”
In response, applicant is reminded that the rejection explains that “other than reciting that the steps are performed by a processing system including a processor, nothing in the claim elements preclude the steps from practically being performed in the mind.” The rejection further explains that “the additional limitations of the claim directed towards ‘a memory that stores executable instructions that cause the processing system to perform the operations’ comprise no more than instructions to implement the judicial exceptions on a computer, or merely use a computer as a tool to perform the judicial exceptions.” Mere instructions to implement an abstract idea on a computer or use a computer as a tool to perform an abstract idea are not indicative of integration into a practical application. See MPEP 2106.05(f).

Examiner respectfully disagrees because the diffusion sampling times recited in claim 14 are not directed towards any structural configuration of the claimed system. To explain, the claimed system does not recite that the operations comprise obtaining the data. In contrast, the claim reads on a system that retrieves the first and second IVIM diffusion coefficients from memory, from another system, from the internet, etc., and performs two simple mathematical calculations: (1) calculating a mean blood velocity value and (2) calculating a mean blood vessel segment length value. Since the data upon which the calculations are based are not recited as being acquired by the claimed system, the limitations directed towards how IVIM diffusion coefficients are intended to be determined - for example, by some other system - prior to their use by the claimed system merely link the judicial exceptions to a particular technological environment or field of use (i.e., the environment of IVIM diffusion coefficients that are determined as recited).  
	Applicant further argues on page 19 no art rejection has been provided for claim 14.
	This argument is moot in view of the new grounds of rejection necessitated by the IDS submitted on 1/28/2021.
	Applicant's arguments regarding the art rejections of claims 1 - 2 and 11 are moot in view of the new grounds of rejection necessitated by the IDS submitted on 1/28/2021.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 1/28/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240.  The examiner can normally be reached on Monday-Friday, 9:30-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMELIE R DAVIS/Primary Examiner, Art Unit 3793